Citation Nr: 1231658	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether an overpayment debt in the amount of $11,206 was validly created, including the question of whether an effective date earlier than September 1, 2006 for consideration of the Veteran's current spouse as a dependent for VA disability compensation benefits purposes is warranted.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from April 1974 to April 1998.    

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2012, a travel board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In January 1998, the Veteran claimed service connection for several disorders, and noted on the application his then-current spouse L.B.  

2.  In a September 1998 rating decision, the RO granted service connection for several disabilities.  

3.  In a September 1998 letter notifying the Veteran of the favorable findings on his claims to service connection, the RO stated that the Veteran would receive additional disability compensation due to L.B.'s status as the Veteran's dependent, and stated that, if his marital status changed, he should notify the RO.  

4.  Effective February [redacted], 2000, the Veteran divorced L.B. 

5.  Effective March [redacted], 2000, the Veteran married his current spouse, E.B.  

6.  In a June 2008 letter to the Veteran, the Veteran was informed that he was indebted to VA in the amount of $11,206.00 due to his failure to notify VA prior to August 2006 of his divorce from L.B., and his marriage to E.B. 

7.  The Veteran has asserted that, in March 2000, he duly notified the RO of his divorce and remarriage in February/March 2000.

8.  The Veteran notified the RO in March 2000 of his divorce from L.B. and of his marriage to E.B. 

9.  March 27, 2000 is the date of receipt of the Veteran's claim for additional disability compensation benefits based on his marriage to E.B.

10.  The Veteran has not received improper monthly disability compensation payments during the period from March 2000 to September 2006.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, and because the presumption of administrative regularity in the handling of the Veteran's March 2000 claim has been overcome, the criteria for an effective date of March 27, 2000 for the award of additional disability compensation benefits based on marriage to E.B. have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2011).

2.  As a consequence of the effective date finding of March 27, 2000, there is no valid debt for the period beyond March 27, 2000 due by the Veteran based on his February 2000 divorce from L.B.  38 U.S.C.A. § 5314 (West 2002); 38 C.F.R. § 1.911 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Inasmuch as the benefits sought are being granted, there is no reason to further discuss the impact of the VCAA on the matter. 

Earlier Effective Date/Validity of a Debt 

In the June 2008 rating decision on appeal, the RO relied on a lack of documentation in the claims file to find that the Veteran did not notify VA of his divorce from L.B. in February 2000 and remarriage to E.B. in March 2000.  Rather, the RO found that it was not until August 24, 2006 that the Veteran first notified VA of the February 2000 divorce and March 2000 remarriage.  As a direct consequence of the June 2008 rating decision, in a June 2008 letter, the Debt Management Center told the Veteran that he had a debt to VA of $11,206.00 for unwarranted payments based on the marriage to L.B., and that VA would withhold benefits until the overpayment amount was recouped.  For this reason, the question of validity of the debt in the amount of $11,206.00, which is dependent upon the outcome of the June 2008 rating decision question of effective date, is part of the issue on appeal, however characterized.

The Veteran timely expressed disagreement with the Debt Management Center's June 2008 validity of debt decision in August 2008, disagreeing with the purported debt owed in the amount of $11,206.  The Veteran's August 2008 disagreement letter also disagreed with the June 2008 RO rating decision as to effective date, contending that he did notify VA in March 2000 both of the February 2000 divorce and March 2000 remarriage.  See 38 C.F.R. § 1.911(c) (when an indebtedness is assessed, the debtor has the right to informally dispute the existence or amount of the debt and appeal the VA decision underlying the debt).  Notwithstanding that in the August 2009 Statement of the Case addressing this issue the RO characterized the Veteran's appeal as one for an effective date earlier than August 24, 2006 for additional disability compensation benefits based on his marriage to E.B., the issue on appeal is whether the debt in the amount of $11,206.00 was validly created; the effective date question is a determinative question to be decided that in this case also necessarily resolves the validity of the debt issue.      

The facts in this case are that in a September 1998 rating decision the Veteran was awarded service connection for several disabilities with a combined disability rating of 90 percent.  In the letter accompanying that rating decision, the RO notified the Veteran that he would receive additional disability compensation based on the marriage to his then-current spouse, L.B.  The RO also notified the Veteran that he should contact the RO in the event his dependent status (i.e., marital status) changed.  

On February [redacted], 2000, the Veteran and L.B. divorced.  On March [redacted], 2000 the Veteran and his current spouse E.B. married.  The Veteran maintains that he, in accordance with the September 1998 letter from the RO, notified VA of his divorce and remarriage in February and March 2000.  He stated during the board hearing, "I made a telephone call to the VA asking what I should do and they told me that I should submit all the paperwork to them, at which time I did.  I believe the date was around 27 March 2000 when I sent the paperwork."  The Veteran later stated that in the submission to the RO he included the February 2000 divorce decree and March 2000 marriage certificate.  

The Veteran's theory of entitlement to an earlier effective date for dependent compensation rests on his assertion that, in March 2000, he notified VA of his divorce from L.B. and his marriage to E.B.  He also asserts that he should owe no money to VA because, though he was married to different women during the applicable time period, he was nevertheless married and, therefore, was entitled to whatever payments had been made to him between March 2000 and September 2006.  

VA shall deduct the amount of indebtedness of any person who has been determined to be indebted to the United States by virtue of such person's participation in a benefits program administered by VA from future payments made to such person under VA guidelines.  38 U.S.C.A. § 5314 (West 2002).  When an indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c) (2011).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

The law and regulations governing effective dates establish that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).  

The United States Court of Appeals for Veterans Claims (the CAVC) has held that, while the law requires VA to give a sympathetic reading to a veteran's filings by determining all potential claims raised by the evidence, and applying all relevant laws and regulations, nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  Criswell v. Nicholson, 20 Vet. App. 501 (2006), citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The credibility of a witness is determined by the Board as fact finder.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991).   

As indicated earlier, the determinative factual question before the Board is when the Veteran notified VA of his February 2000 divorce from L.B. and of his March 2000 marriage to E.B., i.e., when he claimed additional compensation benefits based on his marriage to E.B.  The Veteran asserts and has testified under oath that he notified the RO in March 2000 of both his February 2000 divorce and March 2000 remarriage, whereas the first documentary evidence of record of such notice to VA is dated in August 2006.   

After a review of the contentions and evidence in this case, the Board finds the evidence in equipoise on the factual question of whether the Veteran filed a claim in March 2000 for benefits based on his marriage to E.B. by notifying VA of his divorce and remarriage.  On the one hand, certain evidence of record indicates that the Veteran did not notify the RO of his divorce and remarriage in 2000.  There are no written communications of record from the Veteran dated prior to August 24, 2006 that could be interpreted as a claim, formal or informal, for additional compensation benefits based on the marriage to E.B.  It is presumed that any documents or claims that the Veteran filed in March 2000 would have been attached to his claims file as part of the regular administrative process.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, in addition to asserting nonreceipt, the appellant bears the burden of producing clear evidence that VA did not follow its regular practices or that its practices were not regular.  See Ashley, 
2 Vet. App. at 309.  

On the other hand, certain evidence of record favors the Veteran's assertion that he notified VA of his correct marital status in March 2000, and is sufficient to rebut the presumption of administrative regularity that any claim filed or notice provided to VA in March 2000 would have been associated with the claims file.  First, the Veteran has been consistent in the several written statements of record he has submitted in to the claims file between August 2006 and September 2009.  In his August 2006 application, when completing a Declaration of Status of Dependents, the Veteran wrote of the divorce and remarriage.  Second, after observing the Veteran's testimony and demeanor, the Board found the Veteran credible in his testimony under oath in May 2012, which was also consistent with previous statements of record.  Third, the Veteran did not have a motive to withhold from VA his correct marital status - i.e., he did not stand to gain any additional monetary benefit by not notifying VA of his divorce and remarriage.  The Veteran was due the benefits that would be due someone in his position with one dependent.  Fourth, the Veteran's behavior prior to August 2006 indicates that he was not trying to conceal his divorce and remarriage.  For example, in documents to the RO in September 2005, the Veteran listed his spouse E.B. as a witness on VA Forms 21-4142; the Veteran notified the Department of Defense of his March 2000 marriage to E.B. in an application for a DOD identification card; and the Veteran himself broached the question of his marital status in August 2006 when he noticed that his former spouse was erroneously listed in a VA database as the Veteran's current spouse.  

Moreover, the Board finds of limited probative value the absence in the record of the Veteran's claimed communication in March 2000 as there is sufficient evidence of irregularity in the spelling of the Veteran's name by VA to overcome the presumption of administrative regularity that any claim the Veteran filed or change of marital status or dependents that the Veteran reported to VA in March 2000 would have been associated with his claims file or associated with his electronic information maintained by VA.  In VA documentation dated between 1976 and the August 2009 SOC, the Veteran's last name is repeatedly misspelled, as the record contains five different misspellings of the Veteran's last name.  Perhaps most significant, in the VA records dated just prior to the Veteran's claimed communication regarding his marital and dependant statuses, the name is misspelled in three different ways.  In a July 1998 letter to the Veteran, the name is misspelled.  In the next document of record, dated in November 1998, the Veteran's last name is again misspelled (in a manner different from the misspelling in July 1998).  And a third different misspelling is noted in the next document of record, received by the RO in January 2000.  The next document of record is a claim for increased rating from the Veteran, which is dated in July 2005.  That the claims file contained several instances of misspelling of the Veteran's correct last name, in the weeks preceding his asserted notification regarding the change in his marital status, tends to cast doubt on the regularity of association of documents with this Veteran's claims file.  Indeed, such evidence indicates that any record of such communication could well have been misplaced or misfiled under a different name.  Such evidence is clear to rebut the presumption of administrative regularity. 

Based on the evidence overcoming the presumption of administrative regularity and the Veteran's credible assertions of having filed a claim or notified VA in March 2000 of both his divorce in February 2000 and remarriage in March 2000, resolving reasonable doubt in the Veteran's favor, the Board finds that the proper effective date of his claim for additional dependent benefits should be March 27, 2000.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board's earlier effective date finding here necessarily results in the Board's finding that the creation of the debt by VA in the amount of $11,206.00 is not valid.  38 C.F.R. § 1.911.  


ORDER

As the effective date for consideration of the Veteran's current spouse as a dependent for VA disability compensation benefits purposes is March 27, 2000, any of the overpayment debt in the amount of $11,206 based on a period after March 27, 2000 was not validly created, and the appeal regarding validity of debt is granted.   



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


